     Case: 3:20-cv-00129-TMR Doc #: 6 Filed: 06/05/20 Page: 1 of 8 PAGEID #: 31




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DISTRICT AT DAYTON

KEON PIERRE ZAFR,                                    :          CASE NO.: 3-20-cv-129

       Plaintiff,                                    :          JUDGE WALTER H. RICE

v.                                                   :          ANSWER OF DEFENDANTS
                                                                NATHAN CURLEY, ZACHARY
DET. NATHAN CURLEY, et al.,                          :          BANKS, AND MATTHEW
                                                                GRAY
       Defendants.                                   :


       Defendants Detective Nathan Curley, Officer Zachary Banks, and Officer Matthew Gray,

(“Defendants”), submit the following as their Answer to Plaintiff’s Complaint:

       1.      Defendants admit the allegations contained in paragraph 1 to the extent that this

Court generally has subject matter jurisdiction over 42 U.S.C. §1983 claims. Defendants deny

that the Plaintiff has any valid claims under 42 U.S.C. §1983.

       2.      Defendants admit the allegations contained in paragraph 2 to the extent that venue

is proper in this Court for 42 U.S.C. §1983 claims for actions that occur within the geographical

jurisdiction of this Court. Defendants deny that the Plaintiff has any such valid claims or that

any constitutional deprivation occurred.

       3.      Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraphs 3 and 4.

       4.      Defendants admit the allegations contained in paragraphs 5, 6, and 7 to the extent

that Defendants Detective Nathan Curley, Officer Zachary Banks, and Officer Matthew Gray are

persons and Ohio law enforcement officers employed by the City of Dayton. Defendants deny

the remaining allegations.


                                                 1
       Case: 3:20-cv-00129-TMR Doc #: 6 Filed: 06/05/20 Page: 2 of 8 PAGEID #: 32




         5.     Defendants admit and deny the allegations contained in paragraph 8 to the same

extent that they have admitted or denied the incorporated paragraphs.

         6.     Defendants admit the allegations contained in paragraph 9 to the extent that they

were dispatched to Summit Square Apartments based upon a call that there was a man in the

parking lot with an assault rifle.

         7.     Defendants admit the allegations contained in paragraph 10 to the extent that the

dispatcher provided information about a man with a rifle in the parking lot of Summit Square

Apartments.

         8.     Defendants admit the allegations contained in paragraph 11.

         9.     Defendants deny the allegations contained in paragraph 12.

         10.    Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 13.

         11.    Defendants deny the allegations contained in paragraph 14.

         12.    Defendants admit the allegations contained in paragraph 15 to the extent that they

did not observe a person at the Office of Summit Square Apartments and that they did not

observe someone with a rifle.

         13.    Defendants admit the allegations contained in paragraph 16 to the extent that the

only individuals that they observed were the three males, including the Plaintiff, in the parking

lot.

         14.    Defendants admit the allegations contained in paragraph 17 to the extent that the

Officers Banks and Gray pulled up to the Plaintiff’s vehicle to make contact and that the Plaintiff

subsequently got out of the vehicle.




                                                 2
     Case: 3:20-cv-00129-TMR Doc #: 6 Filed: 06/05/20 Page: 3 of 8 PAGEID #: 33




        15.     Defendants admit the allegations contained in paragraph 18 to the extent that

Plaintiff did not have a rifle when Officer Banks approached him and that Officer Banks did not

initially see any contraband on him.

        16.     Defendants admit the allegations contained in paragraph 19 to the extent that a

pat-down search was performed upon the Plaintiff.

        17.     Defendants admit the allegations contained in paragraph 20 to the extent that the

Plaintiff did not comply with the Officer’s commands.

        18.     Defendants admit the allegations contained in paragraph 21 to the extent that the

Plaintiff’s actions obstructed official business.

        19.     Defendants admit the allegations contained in paragraph 22 to the extent that the

Plaintiff was placed under arrest for obstruction of official business.

        20.     Defendants admit the allegations contained in paragraph 23 to the extent that the

Plaintiff was found to have illicit drugs including heroin, methamphetamines, fentanyl, and

marijuana on his person.

        21.     Defendants admit the allegations contained in paragraph 24 to the extent that

Officer Banks saw a handgun in plain view inside the vehicle from outside of the vehicle.

        22.     Defendants admit the allegations contained in paragraph 25 to the extent that no

rifle was found on Plaintiff’s person or the vehicle.

        23.     Defendants admit the allegations contained in paragraph 26 to the extent that the

Plaintiff was taken to the City of Dayton Public Safety Building and that after the Plaintiff was

mirandized and agreed to speak with Det. Curley that the Plaintiff admitted that the handgun and

the illegal drugs found were his.




                                                    3
     Case: 3:20-cv-00129-TMR Doc #: 6 Filed: 06/05/20 Page: 4 of 8 PAGEID #: 34




           24.   Defendants admit the allegations contained in paragraph 27 to the extent that

Detective Curley signed a criminal complaint with an attached affidavit and statement of facts

that was subsequently filed in the Dayton Municipal Court on March 14, 2018, in Case No. 18

CRA 1423.

           25.   Defendants admit the allegations contained in paragraph 28.

           26.   Defendants admit the allegations contained in paragraph 29 to the extent that a

motion to suppress was filed and granted by the Common Pleas Court.

           27.   Defendants admit the allegations contained in paragraph 30 to the extent that the

motion to suppress decision was appealed and affirmed by the Second District Court of Appeals.

           28.   Defendants admit the allegations contained in paragraph 31.

           29.   Defendants admit the allegations contained in paragraph 32 to the extent that there

was probable cause to arrest the Plaintiff and the Plaintiff was in fact arrested and placed in jail

and that Plaintiff had violated the conditions of his parole by possessing illegal drugs and a

firearm.

           30.   Defendants admit and deny the allegations contained in paragraph 33 to the same

extent that they have admitted or denied the incorporated paragraphs.

           31.   Defendants deny the allegations contained in paragraphs 34, 35, 36, 37, and 38.

           32.   Defendants admit the allegations contained in paragraph 39 to the extent that at

the time of the arrest that Defendants Banks and Gray were on-duty, traveling in a marked

Dayton Police Cruiser and wearing their police uniforms.

           33.   Defendants deny the allegations contained in paragraphs 40 and 41.

           34.   Defendants admit and deny the allegations contained in paragraph 42 to the same

extent that they have admitted or denied the incorporated paragraphs.



                                                  4
      Case: 3:20-cv-00129-TMR Doc #: 6 Filed: 06/05/20 Page: 5 of 8 PAGEID #: 35




        35.    Defendants deny the allegations contained in paragraphs 43, 44, 45, 46, 47, and

48.

        36.    Defendants admit the allegations contained in paragraph 49 to the extent that

Officers Banks and Gray were wearing their Dayton Police uniforms, traveling in a marked

Dayton Police Cruiser, and were on-duty at the time of the Plaintiff’s arrest.

        37.    Defendants deny the allegations contained in paragraphs 50 and 51.

        38.    Defendants admit and deny the allegations contained in paragraph 52 to the same

extent that they have admitted and denied the incorporated paragraphs.

        39.    Defendants deny the allegations contained in paragraphs 53, 54, 55, and 56.

        40.    Defendants admit the allegations contained in paragraph 57 to the extent that a

motion to suppress was granted in the case and that the case was dismissed.

        41.    The allegations contained in paragraph 58 constitute a legal conclusion for which

an answer is not required.

        42.    Defendants admit the allegations contained in paragraph 59 to the extent that they

are trained law enforcement officers and have received substantial training and education in law

enforcement topics.

        43.    Defendants admit and deny the allegations contained in paragraph 60 to the same

extent that they have admitted or denied the incorporated paragraphs.

        44.    Defendants deny the allegations contained in paragraphs 61 and 62.

        45.    Defendants deny the allegations contained in paragraph 63.

        46.    Defendants deny that the Plaintiff is entitled to any of the relief requested in the

prayer/demand portion of the complaint.




                                                 5
     Case: 3:20-cv-00129-TMR Doc #: 6 Filed: 06/05/20 Page: 6 of 8 PAGEID #: 36




         47.    Defendants deny each and every allegation that they have not specifically

admitted as true.

                                       SECOND DEFENSE

         48.    The Complaint fails to set forth a claim upon which relief can be granted. Civ. R.

12(B)(6).

                                         THIRD DEFENSE

         49.    Defendants are immune from liability and/or damages.

                                       FOURTH DEFENSE

         50.    Plaintiff was negligent, contributorily negligent and/or assumed the risk.

                                         FIFTH DEFENSE

         51.    The injuries for which relief is sought in the Complaint were not proximate ly

caused by the Defendants.

                                         SIXTH DEFENSE

         52.    Plaintiff failed to mitigate his damages, if any.

                                       SEVENTH DEFENSE

         53.    Defendants acted at all times in good faith.

                                        EIGHTH DEFENSE

         54.    Defendants’ actions were reasonable at all times, and in compliance with federal,

state, and/or local law.

                                         NINTH DEFENSE

         55.    Defendants acted with reasonable suspicion, reasonable belief, and probable

cause.




                                                   6
     Case: 3:20-cv-00129-TMR Doc #: 6 Filed: 06/05/20 Page: 7 of 8 PAGEID #: 37




                                        TENTH DEFENSE

        56.    Defendants are entitled to an absolute or qualified privilege.

                                      ELEVENTH DEFENSE

        57.    Defendants are immune pursuant to the provisions of R.C. Chapter 2744.

                                      TWELFTH DEFENSE

        58.    Defendants are entitled to contribution and/or indemnification.

                                    THIRTEENTH DEFENSE

        59.    Defendants are entitled to set off against any judgment awarded to Plaintiff, the

amount of any benefits the Plaintiff is entitled to receive for injuries or loss allegedly incurred,

from a policy or policies of insurance or from any other source.

                                    FOURTEENTH DEFENSE

        60.    Plaintiff’s claims for punitive damages are barred by law.

                                     FIFTEENTH DEEFNSE

        61.    All of the injuries and damages alleged in the Complaint resulted from Plaintiff’s

own negligent, intentional, and/or criminal misconduct.

                                     SIXTEENTH DEFENSE

        62.    There has been no constitutional violation.

                                   SEVENTEENTH DEFENSE

        63.    Defendants are entitled to absolute and qualified immunity.

                                    EIGHTEENTH DEFENSE

        64.    Plaintiff’s claims are barred in whole or in part by the applicable statute of

limitations.




                                                   7
    Case: 3:20-cv-00129-TMR Doc #: 6 Filed: 06/05/20 Page: 8 of 8 PAGEID #: 38




                                  NINETEENTH DEFENSE

        65.   Plaintiff’s claims are barred by waiver, estoppel and/or laches.

                                   TWENTIETH DEFENSE

       66.    Plaintiff’s claims are barred by his status as a parolee.

                                             Respectfully submitted,

                                             BARBARA J. DOSECK
                                             CITY ATTORNEY

                                             By /S/ JOHN C. MUSTO
                                             John C. Musto (0071512)
                                             Chief Trial Counsel
                                             Leonard J. Bazelak
                                             Senior Attorney
                                             101 West Third Street
                                             P.O. Box 22
                                             Dayton, Ohio 45401
                                             Tel. (937) 333-4100
                                             Fax (937) 333-3628
                                             john.musto@daytonohio.gov


                                CERTIFICATE OF SERVICE



      This is to certify that a copy of the foregoing Defendants’ Answer was sent via the Court’s
ECF System this 5th day of June 2020 to the following:


Bradley D. Anderson, Esq
Rion, Rion & Rion, LPA, Inc.
130 W. Second St., Suite 2150
Dayton, OH 45402
                                             S/ JOHN C. MUSTO
                                             John C. Musto (0071512)
                                             Chief Trial Counsel




                                                 8
